To us, this is a most remarkable proceeding in more than one respect. The defendants are the commissioners of Cumberland County and the plaintiff is a citizen and taxpayer of the town of Fayetteville in said county. The plaintiff complains and alleges that the defendants have created a nuisance, dangerous to the health of the town, by emptying sewerage from the courthouse and public jail into McNeill's mill-pond near the center of the town, and alleges that it should be emptied into the creek some distance below said mill-pond. And for the purpose of having the alleged nuisance abated, and to have the sewerage emptied into said creek at the point indicated, he commenced this proceeding on 13 August, 1897.
The proceedings was commenced by issuing a summons returnable before Judge McIver at Carthage, in Moore County, on 25 August, 1897. This proceeding was commenced without having made any demand on the commissioners; and on the return day the defendants demurred ore tenus to the plaintiff's action upon the ground that no demand had been made. But the court overruled the demurrer and proceeded to hear the case, to find the facts, and pronounce judgment.
No other summons was ever issued in the case except the one returnable before Judge McIver, as above stated. *Page 288 
The defendants filed affidavits denying many of the allegations (469) in the plaintiff's affidavit, but admitted that the sewerage did empty into the mill-pond of the said McNeill. But they also alleged that they had made every effort to procure a right of way to construct a line of sewerage from the courthouse and jail to said creek at the point designated by the plaintiff in his affidavit, and were unable to do so. That not being able to purchase or procure said right of way so as to enable them to construct the sewer, they procured an act of the General Assembly to be passed at its session in 1897 authorizing them to condemn this right of way; that they had employed a competent engineer to survey, locate, and grade this right of way, as they were authorized to do by said act, and that they had made every arrangement to construct the same as soon as the season would permit them to do so with safety to the health of the town, which would not be until fall. And at the trial before Judge McIver, the plaintiff offered affidavits of local physicians saying that it would not be safe to do it until the fall. And Judge McIver, under this state of facts, while he ordered that the defendants should make the sewer, provided that they should not be required to do so before 1 October, 1897.
The defendants appealed from this judgment of Judge McIver to this Court, but have built the sewer within a few feet of the courthouse. And the plaintiff has filed affidavits here for the purpose of showing that said sewer has been constructed, upon which he bases a motion to dismiss the defendant's appeal on the ground that there is nothing involved now, except costs. In reply to plaintiff's affidavits, defendants file affidavits to show that said sewer is not complete. This raises a question of dispute between the parties that we do not propose to settle, but will (470) consider the case as it stood at the time of the trial and appeal.
The case presents some very striking features. The plaintiff commences what he claims here to be a mandamus proceeding, on 13 August, to compel the defendants to do what he says they should not do until October. And defendants say they were using every effort to do the very thing that the plaintiff says they should do at as early a date as it was safe for them to do it; that not being able to get the right of way they had procured an act of Assembly to be passed in order that they might do what the plaintiff says he wants done. It was contended, as we have said, by the plaintiff's counsel on the argument here that this is a proceeding inmandamus. The plaintiff in his complaint styles it an "application for injunction and mandamus." The matter complained of was a public nuisance, and the remedy for this was an injunction. And while there were other prayers falling under the doctrine of mandamus, they seem to us to be but incidents to the injunctive relief. But to treat *Page 289 
it either as an injunction proceeding or as a mandamus proceeding, or as both, the proceeding must be dismissed.
If it is treated as an injunction, it cannot be sustained as no summons was ever issued returnable to the Superior Court of Cumberland County. And no injunction could be issued until this was done. Code, sec. 339; Patrickv. Joyner, 63 N.C. 573; Trexler v. Newsom, 88 N.C. 13; Grant v.Edwards, 90 N.C. 31.
If it is treated as a mandamus, it cannot be sustained for the reason that there was no demand and refusal. And the defendant alleged they were doing everything they could to accomplish the very thing the plaintiff asked that they should be commanded to do. A proceeding in mandamus, in a case like this, may be made returnable before the judge at chambers. Code, sec. 623. But it cannot be sustained        (471) without demand and refusal or what is equivalent to a refusal.Alexander v. Comrs., 67 N.C. 330; High Extraordinary Remedies, sec. 41; Comrs. v. Comrs., 37 Pa. St., 237.
This seems to us to have been a very unnecessary litigation. For the reasons given it cannot be sustained, and the judgment of the court below is
Reversed.